Title: To Thomas Jefferson from George Muter, with Reply, 28 February 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


War Office [Richmond], 28 Feb. 1781. Five covers were ordered to be got ready for use on wagons removing the powder to Point of Fork. Mr. Rose says no canvas is to be had except some that was lodged with him for the use of the fleet, which he will not give up without express orders from TJ. Answer follows: “This canvas must not be diverted to any other use, Mr. Armistead should look out for some other. Th: Jefferson.”
